Allowable Subject Matter
Claims 1- 7, 12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: the cited art fails to disclose, teach or suggest the curved unit extends past the heating mat towards a blade tip.  Specifically, the curved unit of Livingston covers the same area as the heating mat.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M McCAFFREY whose telephone number is (571)272-3438. The examiner can normally be reached Monday-Friday (excluding Wednesday) 6-8 AM or 5-7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla Mccaffrey/Primary Examiner, Art Unit 3745